DETAILED ACTION
This action is in response to RCE filed 5/16/2022.

Claim Rejections - 35 USC § 112
Claims 22, 23, 25-28, and 31-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Recitations of “determining a first surface area of the surface” and “determining a second surface area of the surface” could be interpreted to be both a “identifying general first and second area/parcels” or “calculating specific geometric measurements of first and second areas”.  Therefore, said limitations are indefinite.

Claim Rejections - 35 USC § 103
Claims 22, 23, 25, 26, 31, 36-39, 41, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 10,012,729), in view of Dimsdale (US 2006/0007422).

As to claim 22, Freeman discloses a device comprising: 
a laser emitter to emit a first laser pulse and a second laser pulse (col 3, line 30-37; “The ranging sensor 28 is a…(LIDAR) sensor…performs one or more ‘sweeps’ of the environment…LIDAR sensor includes one or more laser emitters and detectors”); 
a sensor to sense a first return pulse associated with the first laser pulse reflected from a surface, and a second return pulse associated with the second laser pulse (col 3, line 30-37; “LIDAR sensor includes one or more laser emitters and detectors”); and 
one or more processors (col 4, line 30; “one or more processors 14”) to perform operations comprising: 
determining a first surface area of the surface based, at least in part, on the first return pulse (col 7, line 25-36; “size, shape, form, and/or other distinguishing characteristic of a detected surface…is determined by using the measurements…during…a sweep…The special [sic] separation between edges is then used to determine…a surface area”); 
determining a second surface area of the surface based, at least in part, on the second return pulse (col 7, line 50-53; “By determining size, shape, forms, and/or other distinguishing characteristic of detected surfaces…over periods of time (e.g., every sweep), surfaces are matched over time”); 
determining a first orientation of the surface (col 3, line 62-65; “A given measurement represents a point on a surface and includes a measured range and orientation”); and 
determining a surface discontinuity between the first surface area and the second surface area based, at least in part, on a comparison between the first orientation and a second orientation of the second surface area (col 5, line 64-66; col 6, line 24-col 7, line 10; “A break in a given surface is identified when the difference between measure ranges of adjacent points on surfaces breaches a threshold…the measurements of two adjacent points…are compared to determine if the spatial separation between the points breaches a threshold thereby indicating a discontinuity of surfaces in between the points…detected range and orientation is inherently provided by polar coordinates of the points on surfaces”).
However, Freeman is silent with respect to the determination of a first orientation of the surface based, at least in part, on a comparison between a first width of the first laser pulse and a second width of the first return pulse.
Dimsdale discloses determining an orientation of a surface based, at least in part, on a comparison between a first width of the first laser pulse and a second width of the first return pulse ([0039], [0065]).  Since this comparison relies on well-known physical properties of light propagation and reflection, it would have been obvious to one of ordinary skill in the art to provide Freeman with Dimsdale as a substitute for determining an orientation of a surface, as required by design choice considerations.

As to claim 23, Freeman further discloses the device of claim 22, wherein the comparison is a first comparison, the one or more processors to perform further operations comprising: determining a distance between the surface and the sensor based, at least in part, on a second comparison between a first time associated with the first laser pulse and a second time associated with the first return pulse (col 3, line 46-col 4, line 27).

As to claim 25, Dimsdale further discloses wherein the first width and the second width are represented in a time domain ([0039], [0065]; “58 psec”).

As to claim 26, Freeman further discloses the device of claim 22, the one or more processors to perform further operations comprising: determining an area of the surface based, at least in part, on a distance between the surface and the sensor and on a divergence angle associated with the first laser pulse (col 8, line 33-49).

As to claim 28, Freeman further discloses the device of claim 22, the one or more processors to perform further operations comprising: controlling the laser emitter and the sensor to rotate about an axis that is substantially perpendicular to a sample direction in which the first laser pulse is emitted (Fig. 4, 102, “ranging sensor that is rotationally mounted”).

As to claim 31, Freeman discloses a method comprising: 
emitting a first laser pulse and a second laser pulse toward a surface (col 3, line 30-37; “The ranging sensor 28 is a…(LIDAR) sensor…performs one or more ‘sweeps’ of the environment…LIDAR sensor includes one or more laser emitters and detectors”); 
receiving a first return pulse associated with a first surface area of the surface, and a second return pulse associated with a second surface area of the surface, the first return pulse being received based at least in part on the first laser pulse, the second return pulse being received based at least in part on the second laser pulse (col 3, line 30-37; “LIDAR sensor includes one or more laser emitters and detectors”); 
determining, (col 3, line 62-65; “A given measurement represents a point on a surface and includes a measured range and orientation”); and 
determining a surface discontinuity between the first surface area and the second surface area based, at least in part, on a comparison between the first orientation and a second orientation of the second surface area (col 5, line 64-66; col 6, line 24-col 7, line 10; “A break in a given surface is identified when the difference between measure ranges of adjacent points on surfaces breaches a threshold…the measurements of two adjacent points…are compared to determine if the spatial separation between the points breaches a threshold thereby indicating a discontinuity of surfaces in between the points…detected range and orientation is inherently provided by polar coordinates of the points on surfaces”).
However, Freeman is silent with respect to the determination of a first orientation of the surface based, at least in part, on a comparison between a first width of the first laser pulse and a second width of the first return pulse.
Dimsdale discloses determining an orientation of a surface based, at least in part, on a comparison between a first width of the first laser pulse and a second width of the first return pulse ([0039], [0065]).  Since this comparison relies on well-known physical properties of light propagation and reflection, it would have been obvious to one of ordinary skill in the art to provide Freeman with Dimsdale as a substitute for determining an orientation of a surface, as required by design choice considerations.

As to claim 36, Dimsdale further discloses comparing the first width to the second width to determine a first surface normal for a first portion of the surface; and comparing a third width of the second laser pulse to a fourth width of the second return pulse to determine a second surface normal for a second portion of the surface ([0039], [0065]; Obvious duplication of parts).

As to claim 37, Freeman discloses a method comprising: 
emitting a first pulse at a first portion of a surface having a first pulse width, and a second pulse at a second portion of a surface (col 3, line 30-37; “The ranging sensor 28 is a…(LIDAR) sensor…performs one or more ‘sweeps’ of the environment…LIDAR sensor includes one or more laser emitters and detectors”); 
receiving, at a sensor, a first return pulse associated with the first pulse (col 3, line 30-37; “LIDAR sensor includes one or more laser emitters and detectors”); 
determining,(col 3, line 62-65; “A given measurement represents a point on a surface and includes a measured range and orientation”); and 
determining a surface discontinuity between a first surface area associated with the first pulse and a second surface area associated with the second pulse, based, at least in part, on a comparison between the first orientation and a second orientation of the second surface area (col 5, line 64-66; col 6, line 24-col 7, line 10; “A break in a given surface is identified when the difference between measure ranges of adjacent points on surfaces breaches a threshold…the measurements of two adjacent points…are compared to determine if the spatial separation between the points breaches a threshold thereby indicating a discontinuity of surfaces in between the points…detected range and orientation is inherently provided by polar coordinates of the points on surfaces”).
However, Freeman is silent with respect to the determination of a first orientation of the surface based, at least in part, on a comparison between a first width of the first laser pulse and a second width of the first return pulse.
Dimsdale discloses determining an orientation of a surface based, at least in part, on a comparison between a first width of the first laser pulse and a second width of the first return pulse ([0039], [0065]).  Since this comparison relies on well-known physical properties of light propagation and reflection, it would have been obvious to one of ordinary skill in the art to provide Freeman with Dimsdale as a substitute for determining an orientation of a surface, as required by design choice considerations.

As to claim 38, Dimsdale further discloses the method of claim 37, further comprising: determining a surface normal associated with the second portion of the surface based at least in part on a third width of the second pulse and a fourth width of a second return pulse, wherein the surface discontinuity is determined further based, at least in part, on the surface normal ([0039], [0065]; Obvious duplication of parts).

As to claim 39, Freeman further discloses the method of claim 37, wherein the surface discontinuity is determined further based, at least in part, on a distance between the sensor and the second portion of the surface (col 8, line 33-57).

As to claim 41, Freeman further discloses the method of claim 37, wherein the first pulse is reflected from an object, the first return pulse is associated with the first pulse reflected from the object, and the surface is associated with the object (col 1, line 56-58: “particular object”).

As to claim 43, Dimsdale further discloses the method of claim 31, wherein the first width and the second width are represented in a time domain ([0039], [0065]; “58 psec”).

As to claim 44, Dimsdale further discloses the method of claim 37, wherein the first pulse width and the second pulse width are represented in a time domain ([0039], [0065]; “58 psec”).

Claim(s) 27, 40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, in view of Dimsdale, as applied to claims 22, 31, and 37 above, and further in view of BRUDER et al. (US 2014/0291480).

As to claim 27, Freeman and Dimsdale disclose the device of claim 22, as shown above.  However, they are silent with respect to generating navigation instructions for controlling a direction of a vehicle based at least in part on the first orientation of the surface.
Bruder discloses generating navigation instructions for controlling a direction of a vehicle based at least in part on the first orientation of the surface ([0152]; “the expression ‘position’ generally refers to at least one item of information regarding one or more of an absolute position and an orientation of one or more points of the object”. [0226-0227]; “guiding mechanism for autonomous or guided movement of another object…avoiding collisions…Wherein, fixed, known active targets may be used for precise guidance”). Since Freeman discloses a vehicle application for its teaching (col 2, line 23-27: “tracking subjects within…physical environment…for example…a vehicle”), it would have been obvious to one of ordinary skill in the art to provide Freeman with Bruder in order to improve Freeman with the additional functionality of generating navigation instructions for controlling a direction of a vehicle based at least in part on the first orientation of the surface.

As to claim 40, Dimsdale further discloses the method of claim 37, further comprising: determining a set of candidate surface normals based at least in part on the first pulse width ([0039], [0065]);
However, Freeman and Dimsdale are silent with respect to controlling operation of a vehicle based at least in part on the set of candidate surface normals.
Bruder discloses controlling operation of a vehicle based at least in part on the set of candidate surface normals ([0152]; “the expression ‘position’ generally refers to at least one item of information regarding one or more of an absolute position and an orientation of one or more points of the object”. [0226-0227]; “guiding mechanism for autonomous or guided movement of another object…avoiding collisions…Wherein, fixed, known active targets may be used for precise guidance”). Since Freeman discloses a vehicle application for its teaching (col 2, line 23-27: “tracking subjects within…physical environment…for example…a vehicle”), it would have been obvious to one of ordinary skill in the art to provide Freeman with Bruder in order to improve Freeman with the additional functionality of controlling operation of a vehicle based at least in part on the set of candidate surface normals.

As to claim 42, Dimsdale further discloses the method of claim 31, further comprising: determining, based at least in part on the comparison, a surface normal associated with the first surface area ([0039], [0065]); 
However, Freeman and Dimsdale are silent with respect to transmitting, to a vehicle navigation system, surface normal information for controlling a direction of a vehicle, the surface normal information including information associated with the surface normal.
Bruder discloses transmitting, to a vehicle navigation system, surface normal information for controlling a direction of a vehicle, the surface normal information including information associated with the surface normal ([0152]: “the expression ‘position’ generally refers to at least one item of information regarding one or more of an absolute position and an orientation of one or more points of the object”. [0226-0227]: “guiding mechanism for autonomous or guided movement of another object…avoiding collisions…Wherein, fixed, known active targets may be used for precise guidance”). Since Freeman discloses a vehicle application for its teaching (col 2, line 23-27: “tracking subjects within…physical environment…for example…a vehicle”), it would have been obvious to one of ordinary skill in the art to provide Freeman with Bruder in order to improve Freeman with the additional functionality of transmitting, to a vehicle navigation system, surface normal information for controlling a direction of a vehicle, the surface normal information including information associated with the surface normal.

Claim(s) 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, in view of Dimsdale, as applied to claim 31 above, and further in view of Zhu (US 9,489,635).

As to claim 32, Freeman further discloses the method of claim 31, further comprising: determining, based at least in part on the comparison, a surface normal associated with the first surface area (col 7, line 41);
However, Freeman is silent with respect to providing the surface normal as training data to a machine learned model.
Zhu discloses providing the surface normal as training data to a machine learned model (col 4, line 4-11) in order to “classify the type of object”. Thus, it would have been obvious to one of ordinary skill in the art to provide Freeman with Zhu in order to improve Freeman with object classification.

As to claim 33, Freeman further discloses the method of claim 31.  However, Freeman is silent with respect to providing a known distance and a known orientation associated with the surface as training data to a machine learned model.
Zhu discloses providing a known distance and a known orientation associated with the surface as training data to a machine learned model (col 4, line 4-11) in order to “classify the type of object”. Thus, it would have been obvious to one of ordinary skill in the art to provide Freeman with Zhu in order to improve Freeman with object classification.

As to claim 34, Freeman further discloses the method of claim 31, further comprising: determining, based at least in part on the comparison, a surface normal associated with the first surface area (col 7, line 41);
However, Freeman is silent with respect to inputting the surface normal to a machine learned model; and receiving, from the machine learned model and based at least in part on the surface normal, one or more of a distance or an orientation of the surface.
Zhu discloses inputting the surface normal to a machine learned model; and receiving, from the machine learned model and based at least in part on the surface normal, one or more of a distance or an orientation of the surface (col 4, line 4-11) in order to “classify the type of object”. Thus, it would have been obvious to one of ordinary skill in the art to provide Freeman with Zhu in order to improve Freeman with object classification.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, as applied to claim 31 above, further in view of SEND et al. (US 2018/0007343).

As to claim 35, Freeman further discloses the method of claim 31, further comprising: determining, based at least in part on the comparison, a first surface normal associated with the first surface are [sic]; determining a second surface normal associated with the second surface area (col 7, line 41); and 
However, Freeman is silent with respect to determining a third surface normal associated with a third surface area based at least in part on interpolating between the first surface normal and the second surface normal.
Send contemplates determining a third surface normal associated with a third surface area based at least in part on interpolating between the first surface normal and the second surface normal [0256].  It would have been obvious to one of ordinary skill in the art to provide Freeman with Send if interpolation is needed such as contemplated by Send.  Such provision utilizes each respective teaching conventionally and does not produce any unexpected results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 22, 23, 25-28, and 31-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Prior art Freeman has been shown above to teach the matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS KISWANTO/
Primary Examiner
Art Unit 3664